UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2246


STEPHANIE SHACKLEFORD; JAVIER DIAZ-BEY,

                      Plaintiffs - Appellants,

          v.

RIVERSIDE REGIONAL MEDICAL CENTER,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00127-RAJ-TEM)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephanie Shackleford, Javier Diaz-Bey, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Stephanie         Shackleford              and    Javier       Diaz-Bey        seek     to

appeal the district court’s order dismissing without prejudice

their complaint for failure to state a claim upon which relief

may be granted under 28 U.S.C. § 1915(e)(2)(B)(ii) (2006).                                           This

court        may    exercise          jurisdiction              only    over       final       orders,

28 U.S.C.          § 1291        (2006),           and      certain          interlocutory            and

collateral         orders,       28       U.S.C.      § 1292      (2006);      Fed.      R.   Civ.     P.

54(b); Cohen         v.     Beneficial            Indus.        Loan   Corp.,      337    U.S.       541,

545-47       (1949).         Because            the       deficiency         identified        by     the

district       court—that         the          complaint        did    not    assert      sufficient

allegations in support of its legal conclusions—may be remedied

by     the     filing       of        a    complaint            that    articulates           adequate

allegations, we conclude that the order Shackleford and Diaz-Bey

seek    to     appeal     is     neither          a    final      order      nor   an     appealable

interlocutory or collateral order.                              See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).

               Accordingly,               we    dismiss         the    appeal      for        lack     of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                      2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3